FILED
                    UNITED STATES COURT OF APPEALS
                                                                             DEC 21 2017
                            FOR THE NINTH CIRCUIT                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS




DARIA NIKOLAYEVNA KORZHINA,                      Nos. 11-71906
                                                      12-70201
             Petitioner,
                                                 Agency No. A099-912-023
 v.

JEFFERSON B. SESSIONS III, Attorney              ORDER
General,

             Respondent.


Before: SCHROEDER and TALLMAN, Circuit Judges, and WHALEY,* District
Judge.

      The court has considered the Respondent’s motion to amend, Dkt. No. 83,

and the Petitioner’s opposition, Dkt. No. 84. The Respondent’s Motion to Amend

Opinion is GRANTED in part and DENIED in part.

      The memorandum disposition filed on October 20, 2017 is amended as

follows:

      Replace the text on p. 2, line 19 and p. 3, lines 1-2 with the following:




      *
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.
     Ms. Korzhina’s petition for review of the BIA’s denial of her motion to
     reopen is GRANTED, and we remand on an open record to allow the agency
     to resolve the application in light of current country conditions.

The Respondent’s motion to amend is otherwise DENIED.




                                     2